225 Kan. 199 (1979)
588 P.2d 953
STATE OF KANSAS, Appellee,
v.
JERRY WAYNE SMITH and CAROL J. MILLER, Appellants. Cert. denied May 21, 1979, as to defendant Smith.
No. 49,046
Supreme Court of Kansas.
Opinion filed January 20, 1979.
William A. Wells, of Wichita, argued the cause and was on the brief for appellant Carol J. Miller.
Clyde Wendelken, of Wichita, argued the cause, and appellant Jerry Wayne Smith was on the brief pro se.
Stuart W. Gribble, assistant district attorney, argued the cause, and Curt T. Schneider, attorney general, and Vern Miller, district attorney, were with him on the brief for the appellee.
The opinion of the court was delivered by
OWSLEY, J.:
Defendants have filed a motion for rehearing claiming the court erred in its statement of facts relating to the issue of a speedy trial. The motion has been considered and is hereby denied. Our original opinion, filed October 28, 1978, stated the complaint containing State charges was filed on September 3, 1975. Defendants claim the complaint was filed January 10, 1975. Further examination of the complaint reveals it was filed on both the above mentioned dates; however, that alteration in facts does not affect our determination of this issue. As noted in our opinion, defendants alleged prejudice resulting from lack of knowledge of the State charges. This encompassed the time period from January 6, 1975, the date of the crime, until June, 1975, when defendants received notice of the State charges pending against them. During that time defendants were tried and sentenced in federal court. This misstatement of facts does not affect our findings as to the issue of speedy trial.
We adhere to the original opinion except as herein modified.